ORDER

PER CURIAM.
AND NOW, this 29th day of June, 2001, on certification by the Disciplinary Board that the respondent, DONALD McDO-WELL BOHN, JR., who was suspended by Order of this Court dated October 28, 1998, for an indefinite period of time of not less. than one year, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, DONALD McDOWELL BOHN, JR., is hereby reinstated to active status, effective immediately.